DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 1/24/2022 has been entered and made of record.
Application Status 
Claims 20-21 and 24-30 were canceled. 
Claims 1-19 and 22-23 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Donald Heckenberg (Reg. No. 60081) on 3/16/2022 is followed by an authorization for this Examiner's amendment, in which claims 24-30 were cancelled.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Previously Presented) A photoelectric conversion device comprising: a pixel area including a plurality of pixels arranged in a matrix, wherein the plurality of pixels includes a first pixel and a second pixel, wherein each of the first pixel and the second pixel comprises (1) a photoelectric conversion portion, (2) a floating diffusion, and (3) a transfer gate, the transfer gate controlling transfer of charges generated in the photoelectric conversion portion to the floating diffusion, wherein the photoelectric conversion portion of the first pixel has a same area as the photoelectric conversion portion of the second pixel, wherein the photoelectric conversion portion of the first pixel is shifted relatively to the transfer gate depending on a position thereof in the pixel area, wherein a shifting direction is a direction perpendicular to a charge transfer direction from the photoelectric conversion portion to the floating diffusion, and wherein a first distance along the shifting direction from a first end of the photoelectric conversion portion to a first end of the transfer gate is longer than a second distance along the shifting direction from a second end of the photoelectric conversion portion facing the first end of the photoelectric conversion portion to a second end of the transfer gate facing the first end of the transfer gate.  
2. (Original) The photoelectric conversion device according to claim 1, wherein the photoelectric conversion portion is a second semiconductor area of a second conductivity type formed in a first semiconductor area of a first conductivity type, the second conductivity type being opposite in polarity to the first conductivity type.  
3. (Previously Presented) The photoelectric conversion device according to claim 1, wherein the photoelectric conversion portion comprises: a second semiconductor area of a second conductivity type formed in a first semiconductor area of a first conductivity type, the second conductivity type being opposite in polarity to the first conductivity type; and an area defined by a pixel separation area in a boundary portion with an adjacent pixel, the pixel separation area having a higher first conductivity type impurity concentration than the first semiconductor area.  
4. (Previously Presented) The photoelectric conversion device according to claim 1, wherein the photoelectric conversion portion comprises: a second semiconductor area of a second conductivity type formed in a first semiconductor area of a first conductivity type, the second conductivity type being opposite in polarity to the first conductivity type; and an area defined by an insulating member provided surrounding the second semiconductor area.  
5. (Original) The photoelectric conversion device according to claim 1, wherein a transistor is not disposed between photoelectric conversion portions in pixels adjacent in a direction perpendicular to the charge transfer direction.  
6. (Original) The photoelectric conversion device according to claim 1, wherein in a cross-section through a center of the photoelectric conversion portion in a direction perpendicular to the charge transfer direction, the photoelectric conversion portion is uniform in shape among all pixels in the pixel area.  
7. (Original) The photoelectric conversion device according to claim 1, wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.  
8. (Original) The photoelectric conversion device according to claim 5, wherein a shift amount of the photoelectric conversion portion is larger as away from a central column in the pixel area.  
9. (Original) The photoelectric conversion device according to claim 1, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.  
10. (Original) The photoelectric conversion device according to claim 7, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.  
11. (Original) The photoelectric conversion device according to claim 8, wherein a long side direction of the pixel area is a shift direction of the photoelectric conversion portion and a short side direction of the pixel area is the charge transfer direction.  
12. (Previously Presented) The photoelectric conversion device according to claim 1, wherein the charge transfer direction is a same direction among all pixels in the pixel area.  
13. (Previously Presented) The photoelectric conversion device according to claim 1, wherein the charge transfer direction is either a first direction or a second direction, the second direction being opposite to the first direction, and wherein the charge transfer directions of pixels adjacent in the first direction are opposite to each other.  
14. (Previously Presented) The photoelectric conversion device according to claim 1, wherein at least some of pixels in the pixel area have a plurality of photoelectric conversion portions and the photoelectric conversion portions have a same charge transfer direction.  
15. (Previously Presented) The photoelectric conversion device according to claim 1, wherein a relative positional relationship between the photoelectric conversion portion and the transfer gate in the charge transfer direction is same among all pixels in the pixel area.  
16. (Previously Presented) The photoelectric conversion device according to claim 1, wherein a microlens having a light collection function is arranged over the photoelectric conversion portion in each pixel, and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.  
17. (Previously Presented) The photoelectric conversion device according to claim 7, wherein a microlens having a light collection function is arranged over the photoelectric conversion portion in each pixel, and wherein the microlens is shifted in a radial direction toward the center of the pixel area depending on a distance from the center of the pixel area.  
18. (Original) An imaging system comprising: the photoelectric conversion device according to claim 1; and a signal processing portion processing a signal output from the photoelectric conversion device.  
19. (Previously Presented) A mobile object comprising: the photoelectric conversion device according to claim 1; -6-a moving device; circuitry and/or at least one processor, the circuitry and/or at least one processor being configured to function as a plurality of units comprising: (1) a processing unit that acquires information from a signal output from the photoelectric conversion device; and (2 a control unit that controls the moving device based on the information.  
20-21. (Cancelled)    
22. (Previously Presented) The photoelectric conversion device to claim 1, wherein each of the plurality of pixels comprises a photoelectric conversion portion having a same area.  
23. (Previously Presented) The photoelectric conversion apparatus according to claim 1, wherein the shifting direction is a direction from the first end of the photoelectric conversion unit toward the second end of the photoelectric conversion unit.  
24-30. (Cancelled) 

Allowable Subject Matter
Claims 1-19 and 22-23 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a photoelectric conversion device that is able to uniformly keep an in-plane transfer characteristics from the photoelectric conversion portion to the floating diffusion and an in-plane 
Prior arts were applied for claims in the previous Office action. Please see the Office action mailed on 9/23/2021 for details.  However, upon consideration of the amended claims and/or the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. Examiner was unable to find a teaching or suggestion in the prior arts that would render obvious the recited features, “wherein a first distance along the shifting direction from a first end of the photoelectric conversion portion to a first end of the transfer gate is longer than a second distance along the shifting direction from a second end of the photoelectric conversion portion facing the first end of the photoelectric conversion portion to a second end of the transfer gate facing the first end of the transfer gate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488